Case 6:20-cv-00465-ADA Document 29-16 Filed 10/02/20 Page 1 of 3




                 EXHIBIT 
                   Case 6:20-cv-00465-ADA Document 29-16 Filed 10/02/20 Page 2 of 3
10/1/2020                                                                                 Flights


                                                                                                                                                        Sign in



              Round trip          1 passenger          Economy


                  Kailua-Kona KOA                         Waco ACT                               Fri, Oct 30                 Tue, Nov 3



                              Bags            Stops         Airlines          Price            Times           Connecting airports             More




                                                                                          Date grid            Price graph           Nearby airports




                           Travel update
                           Coronavirus (COVID-19) may impact travel.¶See travel advice




              Best depaing ights
                                                       Additional bag
                                                                    g fees and other fees may apply.                                      Sort by:



                           10:35 PM – 3:21 PM+2                        36h 46m            3 stops                                  $529
                           Ameri… · Operated by Envoy Air as Ameri… KOA–ACT               PHX, SAN, DFW                         round trip



                           10:35 PM – 11:28 AM+2                       32h 53m            2 stops                                  $564
                           Ameri… · Operated by Envoy Air as Ameri… KOA–ACT               PHX, DFW                              round trip



                           10:35 PM – 3:21 PM+1                        11h 46m            2 stops                                  $584
                           Ameri… · Operated by Envoy Air as Ameri… KOA–ACT               PHX, DFW                              round trip



                           11:15 AM – 11:28 AM+1                       19h 13m            2 stops                                  $909
                           Hawaiian, A… · Operated by Envoy Air as … KOA–ACT              OGG, DFW                              round trip



                           4:15 PM – 11:28 AM+1                        14h 13m            2 stops                                  $914
                           Hawaiian, A… · Operated by Envoy Air as … KOA–ACT              HNL, DFW                              round trip




              Other depaing ights

                           11:15 AM – 3:21 PM+1                        23h 6m             3 stops                                  $768
                           Hawaiian, A… · Operated by Envoy Air as … KOA–ACT              OGG, PHX, DFW                         round trip



                           3:22 PM – 3:21 PM+1                         18h 59m            2 stops                               $2,647
                           Alaska, A…    · Operated by Envoy Air as A… KOA–ACT            SEA, DFW                              round trip



                           9:40 PM – 3:21 PM+1                         12h 41m            2 stops                               $3,479
                           Alaska, A…    · Operated by Envoy Air as A… KOA–ACT            SEA, DFW                              round trip


                           105 more flights




              Hotels in Waco
              Nightly prices for 1 guest Nov 1–Nov 3                                                                             Search for hotels



https://www.google.com/flights?lite=0#flt=KOA.ACT.2020-10-30*ACT.KOA.2020-11-03;c:USD;e:1;sd:1;t:f                                                                1/2


                                                                                                                                                     Exhibit 13, Page 1
                   Case 6:20-cv-00465-ADA Document 29-16 Filed 10/02/20 Page 3 of 3
10/1/2020                                                                           Flights
                                 Hilton Waco                                  Hotel Indigo                               Holiday Inn
                                 4.4             (900)                        W       B l (765)                          E        & S (529)
                                                                                                                                       i    Sign in
                         $94                                        $123      4.5                             $106       4.4




              Explore more destinations from Kailua-Kona




                     Flights           Language · English            Country · United States            Currency · USD



            Find the cheapest and best flight for you.

            About Google       Privacy & Terms      Help Center and Consumer Information

            Displayed currencies may differ from the currencies used to purchase flights. Learn more.




https://www.google.com/flights?lite=0#flt=KOA.ACT.2020-10-30*ACT.KOA.2020-11-03;c:USD;e:1;sd:1;t:f                                                    2/2


                                                                                                                                       Exhibit 13, Page 2
